YAN ORSDEL, Associate Justice.
This appeal is from an order of the Supreme Court of the District of Columbia, appointing a receiver to take possession of the property belonging to the Prall estate.
*586This Is a companion case to No. 3706, this day decided. The judgment ent tered herein is embraced in the general order made in Lavagnino v. Prall et al., App. D. C. -, 281 Fed. 581, granting the petition for review, and vacating all orders and decrees made in the original case, equity cause No. 24579.
The judgment is'reversed, with costs, and the cause is remanded for further proceedings not inconsistent with the opinion cf this court.